Citation Nr: 0904403	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  04-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post surgery for 
disc herniation at C3-4.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This appeal was remanded by the Board in September 2007 for 
additional development.  

In August 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) 
(2008).  The requested opinion was provided in October 2008 
and has been associated with the claims folder.  The VHA 
opinion was also provided to the appellant.  The appellant 
was afforded 60 days to provide additional argument or 
evidence.  In January 2009, the appellant submitted a 
response brief through his representative.  As such, the 
Board will continue with appellate review.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence does not show that disc 
herniation at C3-4 was incurred in service, manifested within 
one year after service, was aggravated in service or was 
related to service.  


CONCLUSION OF LAW

Disc herniation at C3-4 was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1131, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in December 2002 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

An additional VCAA letter was also sent in May 2007 that 
included the provisions set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In Dingess, the U.S. Court of Appeals 
for Veterans Claims held that, upon receipt of an application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Dingess provisions were not provided to the veteran 
prior to the initial AOJ decision.  The veteran, however, has 
not been prejudiced by the timing of this notice.  The notice 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of an August 2007 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Furthermore, any error regarding this notice 
was harmless given that service connection is being denied, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in August 2007 and a VHA opinion was obtained in October 
2008.  The Board finds that the RO complied with its February 
2007 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In this case, the veteran has a current cervical spine 
disability.  The medical evidence of record shows that the 
veteran has a diagnosis of cervical degenerative disc 
disease, status post C 3-4 fusion.  In October 2002, the 
veteran had a partial corpectomy and fusion.  Initially, the 
Board notes that there is no medical evidence depicting 
symptoms of or a diagnosis of degenerative disc disease 
within one year after separation from service.  Therefore, 
service connection cannot be presumed. See 38 C.F.R. §§ 
3.307, 3.309.

In the service treatment records in September 1981, the 
veteran reported that he did not have recurrent back pain and 
he had a normal spine and musculoskeletal examination.  In 
January 1982, the veteran reported a May 1981 motor vehicle 
accident and reported that he did not have recurrent back 
pain.  In January 1982, there was a normal spine and 
musculoskeletal examination.  In July 1982, the veteran was 
involved in a motor vehicle accident resulting in lacerations 
to his chin and elbow.  In April 1987, the May 1981 accident 
was noted, but the veteran reported that he did not have 
recurrent back pain.  In January 1983, the veteran had 
complaints of pain and he was diagnosed with thoracic back 
pain.  In October 1985, the veteran's spine and 
musculoskeletal system was clinically evaluated as normal.  

The Board acknowledges that the veteran was involved in two 
motor vehicle accidents; one prior to service in May 1981 and 
one in service in July 1982.  The private medical records 
confirm the motor vehicle accident in May 1981 and x-ray 
evidence of the cervical spine showed no definite acute 
fracture, dislocation or prevertebral soft tissue swelling.  

The medical evidence of record, however, does not support the 
veteran's claim.  In March 2002, the veteran reported to a 
private physician that his neck pain began six months prior.  
The veteran reported that he had a mild car accident at age 
19, but no neck problems since that time.  

In a July 2004 letter, a private physician opined after 
reviewing the veteran's medical history, that the veteran's 
July 1982 accident did have some impact on his chronic neck 
pain.  

In a July 2007 VA Compensation and Pension Examination, the 
examiner reviewed the medical evidence and examined the 
veteran.  The examiner noted the veteran's pre-service motor 
vehicle accident, but indicated that records showing the July 
1982 motor vehicle accident could not be found.  The examiner 
opined that the exact cause of the veteran's neck condition 
could not be determined without resorting to mere 
speculation.  The examiner found that the onset of pain was 
around 2001 which would indicate that the predominant cause 
of the veteran's neck problems was his lifetime of physical 
labor as a carpenter.  The examiner noted that the May 1981 
accident was extraordinarily significant.  The examiner 
indicated that assuming that the July 1982 accident occurred, 
the impact required to cause a facial laceration compared to 
the impact required to fracture the base of the skull was 
extraordinarily different.  The examiner found that in all 
likelihood, the veteran's neck problems are a combination of 
life's trauma.  The examiner concluded that given the 
severity of the 1981 accident and the significance of a 
lifetime of physical labor, it was less likely than not that 
the 1982 accident, if it occurred, had any significant 
impact.  

In an August 2007 addendum to the July 2007 VA examination, 
the same examiner noted that the service treatment records do 
not appear to support any significant medical reasoning for 
continued damage to the spine during service.  The examiner 
concluded that the veteran's spinal condition was not 
aggravated beyond the natural progression due to service.  

The Board notes that, as described previously in this 
decision, the service treatment records include documentation 
of the July 1982 accident.  Therefore, as the July 2007 VA 
examiner failed to consider this document, a VHA opinion was 
obtained.  The VHA examiner reviewed the pre-service medical 
records, the service treatment records and the post-service 
medical records.  The examiner specifically noted the 
treatment records and x-rays from the May 1981 accident.  The 
examiner also considered the July 1982 accident records and 
subsequent examinations in service.  Further, the examiner 
noted that after separation from service in 1985, the next 
documentation of neck pain was in 2002 and an EMG of the left 
upper extremity was normal prior to the cervical spine 
operation in 2002.  

The examiner found that the veteran did not have a documented 
cervical spine disability upon entering service. She also 
concluded that there was no convincing medical evidence in 
the record supporting the claim that the veteran's current 
cervical spine disability was caused by the 1982 motor 
vehicle accident that occurred in service.  She concluded 
that the probability of the cervical spine disability being 
causally related to the 1982 motor vehicle accident was less 
than 50 percent.  The examiner also noted that she was 
unaware of any neurological literature supporting a 
contention that the onset of neck and/or shoulder pain with 
MRI evidence of cervical disc abnormality can be reliably 
attributed to a minor head trauma occurring nearly twenty 
years prior to the symptom onset.  

The Board finds that the August 2007 VA examiner's opinion 
does not support the veteran's contention.  Service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  
Additionally, the examiner did not review all the pertinent 
service treatment records.  The examiner did not consider the 
service treatment records regarding the July 1982 accident.  
Therefore, the Board affords the VA examiner's opinion little 
weight in this case.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994) (weight may be placed on a physician's opinion based 
on whether or not and the extent to which they reviewed prior 
clinical records and other evidence).  

Furthermore, the July 2004 letter from the private physician 
does not contain the level of specificity required for 
service connection.  This opinion, indicating some impact, is 
too general and inconclusive in nature and cannot be used to 
support the veteran's claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Additionally, the opinion is not probative 
because there is no reasoning or detailed assessment of the 
veteran's condition or what impact the July 1982 accident had 
on the veteran's disability.  Prejean v. West, 13 Vet. 444, 
448-499 (2000) (a physician's access to the claims file and 
the thoroughness and detail of the opinion are important 
factors in assessing the probative value of a medical 
opinion).  

Regardless, the VHA opinion is probative and nonspeculative.  
The opinion does not show that the veteran's disability is 
related to service or that a disability was aggravated in 
service.  The VHA opinion contains a thorough analysis of the 
veteran's condition and of his pre-service, in-service and 
post-service medical records.  The VHA examiner also 
considered the gap of evidence between service and the first 
onset of neck pain after service.  This lapse in time weighs 
against the veteran's claim.  The Board affords the VHA 
opinion great weight and finds that the veteran's disc 
herniation at C3-4 is not related to service.  

The Board acknowledges that lay statements submitted by the 
veteran indicate that the veteran experienced pain in his 
neck after service.  The Board has also considered the 
veteran's contention that the neck pain was related to an 
injury in service.  However, as laymen, without the 
appropriate medical training and expertise, the veteran and 
the lay statements are not competent to provide a probative 
opinion on a medical matter such as etiology.  While the 
veteran can certainly attest to his in-service experiences 
and current symptoms, he is not competent to provide an 
opinion linking a disability to service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

The Board finds that the evidence of record is not in a state 
of relative equipoise.  The probative medical evidence is 
against this claim, and the benefit-of-the-doubt rule does 
not apply.  Therefore, the veteran's claim for service 
connection for status post surgery for disc herniation at C3-
4 must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for status post surgery for disc 
herniation at C3-4 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


